                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 1 of 42 Page ID #:1




                                        1 Keith A. Custis (SBN 218818)
                                        2
                                          kcustis@custislawpc.com
                                          CUSTIS LAW, P.C.
                                        3 1999 Avenue of the Stars, Suite 1100

                                        4 Los Angeles, California 90067
                                          Telephone: (213) 863-4276
                                        5 Facsimile: (213) 863-4277
                                        6 Counsel for Plaintiff and the Proposed
                                        7 FLSA Collective and Classes
                                        8                         UNITED STATES DISTRICT COURT
                                        9                       CENTRAL DISTRICT OF CALIFORNIA
                                       10                                 EASTERN DIVISION
                                       11 COURTNEY CHEEVER,                      Case No. 5:21-cv-1387
1999 AVENUE OF THE STARS, SUITE 1100
    LOS ANGELES, CALIFORNIA 90067




                                       12 individually and on behalf of all
                                            others similarly situated,           CLASS AND COLLECTIVE ACTION
                                       13                                        COMPLAINT
          CUSTIS LAW, P.C.




                                       14          Plaintiff,                    (1) Failure to Pay Minimum Wages (29 U.S.C
                                                                                      § 206);
                                       15   vs.                                  (2) Failure to Pay Minimum Wages (Labor
                                       16                                             Code §§ 1182.12, 1194, 1197 and 1198);
                                            TUESDAY MORNING, INC., a             (3) Failure to Pay Overtime Wages (Labor
                                       17
                                            Texas corporation,                        Code §§ 510, 1194, 1198);
                                       18                                        (4) Failure to Provide Rest Periods (Labor
                                                   Defendant.                         Code §§ 226.7 and 1198)
                                       19
                                                                                 (5) Failure to Provide Meal Periods (Labor
                                       20                                             Code §§ 226.7, 512(a) and 1198);
                                                                                 (6) Failure to Reimburse Business Expenses
                                       21
                                                                                      (Lab. Code § 2802);
                                       22                                        (7) Failure to Provide Accurate Wage
                                                                                      Statements (Lab. Code § 226);
                                       23
                                                                                 (8) Failure to Pay Wages Timely During
                                       24                                             Employment (Lab. Code § 204);
                                                                                 (9) Failure to Pay Wages Timely at
                                       25
                                                                                      Termination (Lab. Code §§ 201-203); and
                                       26                                        (10) Violations of the Unfair Competition Law.
                                       27                                        JURY TRIAL DEMANDED
                                       28

                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 2 of 42 Page ID #:2




                                        1        Plaintiff Courtney Cheever, on behalf of herself and a class of similarly situated
                                        2 individuals, alleges upon personal knowledge as to her own actions and upon
                                        3 information and belief as to all other matters, as follows:

                                        4                                    INTRODUCTION
                                        5        1.     This is a putative class and collective action brought by individual and
                                        6 representative Plaintiff Courtney Cheever, on behalf of herself and the proposed
                                        7 nationwide FLSA Collective and a California Class. Plaintiff and members of the
                                        8 FLSA Collective and California Class are or were employed by Defendant Tuesday
                                        9 Morning, Inc. as hourly-paid, non-exempt employees and were denied proper
                                       10 compensation as required by federal and state wage and hour laws. These employees
                                       11 are similarly situated under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §
1999 AVENUE OF THE STARS, SUITE 1100
    LOS ANGELES, CALIFORNIA 90067




                                       12 216(b) and Rule 23 of the Federal Rules of Civil Procedure.
                                       13        2.     The FLSA Collective is made up of all persons who Defendant employed
          CUSTIS LAW, P.C.




                                       14 as hourly-paid, non-exempt employees at any time within three years prior to this
                                       15 action’s filing date through the trial of this action (the “FLSA Collective Period”).
                                       16        3.     During the FLSA Collective Period, Defendant failed to pay minimum
                                       17 wages to Plaintiff and each member of the FLSA Collective as required by federal law.
                                       18 Plaintiff seeks relief for herself and for the FLSA Collective under the FLSA to remedy
                                       19 Defendant’s failure to pay appropriate minimum wage compensation.
                                       20        4.     The California Class is made up of all persons who Defendant employed
                                       21 as hourly-paid, non-exempt employees and/or exempt employees in the State of
                                       22 California at any time within four years prior to this action’s filing date through the
                                       23 trial of this action (the “California Class Period”).
                                       24        5.     During the California Class Period, Defendant failed to pay minimum
                                       25 wages and overtime compensation to Plaintiff and each member of the California Class
                                       26 as required by California law, and therefore failed to pay all wages timely during
                                       27 employment and all wages due at separation. Defendant also failed to authorize,

                                       28 permit, or provide meal and rest periods and failed to provide complete and accurate

                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 3 of 42 Page ID #:3




                                        1 wage statements. Defendant also failed to reimburse Plaintiff and each member of the
                                        2 California Class for business expenses necessarily incurred for the benefit of the
                                        3 employer, arising from Defendant’s requirement that Plaintiff and members of the
                                        4 California Class use their personal cell phone for work purposes. Plaintiff seeks relief
                                        5 for herself and the California Class under California law to remedy Defendant’s failure
                                        6 to pay appropriate minimum wage and overtime compensation, to provide, authorize,
                                        7 and/or permit meal and rest periods, to reimburse all necessary business expenses, to
                                        8 promptly pay all wages during employment and at the time of separation, and to
                                        9 provide accurate wage statements, in addition to equitable and injunctive relief.
                                       10        6.     All claims under California state law are brought on behalf of all persons
                                       11 who are or were employed by Defendant as hourly-paid, non-exempt employees
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 during the California Class Period. The claim for unreimbursed business expenses
    LOS ANGELES, CALIFORNIA 90067




                                       13 under California law is also brought on behalf of all persons who are or were employed
          CUSTIS LAW, P.C.




                                       14 by Defendant as exempt employees during the California Class Period.
                                       15                                        PARTIES
                                       16        7.     Plaintiff Courtney Cheever (“Plaintiff”) is and at all times relevant to this
                                       17 Complaint was a citizen of California, and a resident of Riverside County.
                                       18        8.     Defendant Tuesday Morning, Inc. (“Tuesday Morning” or “Defendant”)
                                       19 is and at all times relevant to this Complaint was a Texas corporation with its principal
                                       20 place of business in Texas, and a citizen of Texas. Tuesday Morning does business
                                       21 throughout California including in Riverside County.
                                       22                            JURISDICTION AND VENUE
                                       23        9.     This Court has subject-matter jurisdiction under 28 U.S.C. § 1331 over
                                       24 Plaintiff’s claims under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201 et.
                                       25 seq. Plaintiff has signed a consent form to join this lawsuit, which is attached as
                                       26 Exhibit A. As this case proceeds, it is likely that other individuals will file consent
                                       27 forms and join as opt-in plaintiffs. The Court has supplemental jurisdiction over
                                       28 Plaintiff’s California state law claims pursuant to 28 U.S.C. § 1367.
                                                                                      -2-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 4 of 42 Page ID #:4




                                        1        10.    The Court has personal jurisdiction over Tuesday Morning because
                                        2 Tuesday Morning does business throughout California.
                                        3        11.    Venue is proper in the United States District Court, Central District of
                                        4 California pursuant to 28 U.S.C. § 1391, because Plaintiff worked in Riverside
                                        5 County, California, because Plaintiff resides in Riverside County, and because a
                                        6 substantial part of the events giving rise to the claims occurred in this district. This
                                        7 case is properly assigned to the Eastern Division of the Central District.
                                        8                                  GENERAL ALLEGATIONS
                                        9        12.    Tuesday Morning operates retail stores throughout the United States,
                                       10 including in California.
                                       11        13.    Tuesday Morning employed Plaintiff as an hourly-paid, non-exempt
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 employee in California from August 5, 2019 until June 18, 2021.
    LOS ANGELES, CALIFORNIA 90067




                                       13        14.    Upon information and belief, Tuesday Morning subjected Plaintiff and
          CUSTIS LAW, P.C.




                                       14 other current and former Class and FLSA Collective members to the same policies,
                                       15 practices and procedures governing the control and payment of wages and hours
                                       16 worked, the reimbursement of business expenses and uniformly denied Plaintiff and
                                       17 other members of the FLSA Collective the rights afforded to them under the FLSA,
                                       18 and uniformly denied Plaintiff and other members of the California Class the rights
                                       19 afforded to them under the California Labor Code, IWC Wage Order No. 4–2001 and
                                       20 the California Business and Professions Code.
                                       21        15.    Upon information and belief, Defendant issued the same formatted wage
                                       22 statements to Plaintiff and other Class and FLSA Collective members.
                                       23        16.    Upon information and belief, Defendant processes payroll for all
                                       24 departing Class members in the same manner, regardless of the manner in which each
                                       25 employee’s employment ends.
                                       26        17.    Plaintiff generally worked three (3) to five (5) shifts per week of between
                                       27 four (4) and six (6) hours, but also worked shifts of approximately eight (8) hours and
                                       28 in excess of eight (8) hours.
                                                                                      -3-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 5 of 42 Page ID #:5




                                        1        18.    On information and belief, other members of the FLSA Collective and
                                        2 California Class worked, and continue to work, shifts of between four (4) and six (6)
                                        3 hours, shifts of in excess of (6) hours and shifts in excess of eight (8) hours.
                                        4 A.     Defendant’s Failure to Pay Minimum Wage For All Hours Worked
                                        5        19.    Upon information and belief, Defendant knew or should have known that
                                        6 Plaintiff, the FLSA Collective, and the California Class were entitled to receive at least
                                        7 minimum wage for all hours worked, and that they were not receiving at least
                                        8 minimum wage for all hours worked.
                                        9        20.    Upon information and belief, Defendant’s compensation practices and
                                       10 policies systematically failed to pay Plaintiff, the FLSA Collective, and the California
                                       11 Class the applicable minimum wage for all hours worked because Defendant required
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 Plaintiff, the FLSA Collective, and the California Class to work off-the-clock without
    LOS ANGELES, CALIFORNIA 90067




                                       13 compensation by:
          CUSTIS LAW, P.C.




                                       14        a.     Requiring Plaintiff, the FLSA Collective, and the California Class to line
                                       15               up to undergo off-the-clock security and loss-prevention bag checks after
                                       16               clocking out for the end of their shifts;
                                       17        b.     Requiring Plaintiff, the FLSA Collective, and the California Class, during
                                       18               the COVID-19 pandemic, to line up to wait to undergo and to undergo
                                       19               off-the-clock medical questionnaires and temperature checks prior to
                                       20               being permitted to clock in for their shifts;
                                       21        c.     Requiring Plaintiff, the FLSA Collective, and the California Class to
                                       22               access an app on their personal cell phones for work purposes while off
                                       23               the clock;
                                       24        d.     Requiring Plaintiff, the FLSA Collective, and the California Class to
                                       25               respond to work-related emails and text messages while off the clock;
                                       26        e.     Requiring Plaintiff, the FLSA Collective, and the California Class to
                                       27               complete mandatory employment-related web-based training while off-
                                       28               the-clock; and
                                                                                      -4-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 6 of 42 Page ID #:6




                                        1         f.    Shaving time from the total hours worked by Plaintiff, the FLSA
                                        2               Collective, and the California Class, by editing the employees’ time
                                        3               records to reduce regular hours worked and to reduce and/or eliminate
                                        4               overtime hours worked.
                                        5 B.      Defendant’s Failure to Pay Overtime Compensation
                                        6         21.   Upon information and belief, Defendant knew or should have known that
                                        7 Plaintiff and other California Class members were entitled to receive overtime
                                        8 compensation for hours worked in excess of eight (8) hours in a day and forty (40)
                                        9 hours in a week, and that they were not receiving required overtime compensation.
                                       10         22.   As detailed above, Defendant knowingly required, suffered and permitted
                                       11 Plaintiff and other members of the California Class to perform duties off-the-clock and
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 failed to compensate them for all hours worked, including all overtime hours worked.
    LOS ANGELES, CALIFORNIA 90067




                                       13         23.   Defendant also engaged in a practice of shaving and/or editing the time
          CUSTIS LAW, P.C.




                                       14 records of Plaintiff and the California Class to eliminate and/or reduce overtime hours
                                       15 worked.
                                       16         24.   Additionally, because Plaintiff and other California Class members
                                       17 worked shifts of eight (8) hours in a single day, in excess of eight (8) hours in a single
                                       18 day, and/or close to and/or in excess of forty (40) hours in week, some of the off-the-
                                       19 clock work performed by Plaintiff and other members of the California Class qualified
                                       20 as overtime under California law, and should have been paid at the applicable overtime
                                       21 rate.
                                       22 C.      Defendant’s Failure to Provide Off-Duty Rest Periods
                                       23         25.   Upon information and belief, Defendant knew or should have known that
                                       24 Plaintiff and other members of the California Class were entitled to receive all 10-
                                       25 minute rest periods in accordance with the Labor Code and applicable IWC Wage
                                       26 Order or payment of one (1) additional hour of pay at Plaintiff’s and other California
                                       27 Class members’ regular rates of pay when a compliant rest period was missed, and that
                                       28 Plaintiff and other California Class members did not receive all rest periods or
                                                                                      -5-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 7 of 42 Page ID #:7




                                        1 payment of one (1) additional hour of pay at Plaintiff’s and other California Class
                                        2 members’ regular rates of pay when a compliant rest period was missed.
                                        3        26.    Throughout the relevant period, Plaintiff and other California Class
                                        4 members routinely worked shifts in excess of three-and-a-half hours and in excess of
                                        5 of six hours, and were thus entitled, respectively, to one or two timely, uninterrupted
                                        6 ten (10) minute rest periods.
                                        7        27.    Throughout the relevant time period, Defendant’s scheduling and staffing
                                        8 policies and practices, or lack thereof, prevented Plaintiff and other California Class
                                        9 members from being relieved of all duty in order to take the compliant rest periods to
                                       10 which they were entitled.
                                       11        28.    Notwithstanding any formal written policy to the contrary, Defendant’s
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 actual custom and business practice was to undermine any formal policy of providing
    LOS ANGELES, CALIFORNIA 90067




                                       13 legally required rest periods by pressuring employees to perform their duties in ways
          CUSTIS LAW, P.C.




                                       14 that omitted breaks, including, but not limited to, scheduling a heavy workload that
                                       15 made taking rest periods extremely difficult, maintaining an informal anti-rest-period
                                       16 policy enforced through pressure, failing to schedule rest periods, failing to provide
                                       17 rest-period coverage, and otherwise discouraging employees from taking legally
                                       18 protected rest periods. Plaintiff and other California Class members routinely worked
                                       19 through their shifts without being able to take a legally complaint rest period.
                                       20        29.    Additionally, Defendant systematically failed to provide Plaintiff and
                                       21 other California Class members one additional hour of compensation at their regular
                                       22 rate of pay for each workday that an off-duty, uninterrupted 10-minute rest period was
                                       23 not provided.
                                       24        30.    Upon information and belief, Defendant failed to implement any practice
                                       25 or procedure to pay rest period premiums when Plaintiff and other California Class
                                       26 members missed a required rest period.
                                       27        31.    Defendant also failed to compensate Plaintiff and other California Class
                                       28 members for the time they spent working instead of taking legally compliant rest
                                                                                     -6-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 8 of 42 Page ID #:8




                                        1 periods.
                                        2 D.     Defendant’s Failure to Provide Compliant Off-Duty Meal Periods
                                        3        32.    Upon information and belief, Defendant knew or should have known that
                                        4 Plaintiff and other California Class members were entitled to meal periods in
                                        5 accordance with the Labor Code or payment of one (1) additional hour of pay at their
                                        6 regular rates of pay when they were not provided with timely, uninterrupted, thirty
                                        7 (30) minute meal periods, and that Plaintiff and other California Class members were
                                        8 not provided with all required meal periods or payment of one (1) additional hour of
                                        9 pay at their regular rates of pay when they did not receive a timely, uninterrupted,
                                       10 thirty (30) minute meal period.
                                       11        33.    Throughout the relevant period, Plaintiff and other California Class
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 members routinely worked shifts of six (6) or more hours, and were thus entitled to a
    LOS ANGELES, CALIFORNIA 90067




                                       13 timely, uninterrupted thirty (30) minute meal period prior to the end of their fifth hour
          CUSTIS LAW, P.C.




                                       14 of work.
                                       15        34.    During the relevant time period, Defendant’s scheduling and staffing
                                       16 policies and practices, or lack thereof, prevented Plaintiff and other California Class
                                       17 members from being relieved of all duty in order to take compliant meal periods.
                                       18        35.    Notwithstanding any formal written policy to the contrary, Defendant’s
                                       19 actual custom and business practice was to undermine any formal policy of providing
                                       20 legally required meal periods by pressuring employees to perform their duties in ways
                                       21 that omitted meal periods, including, but not limited to, scheduling a heavy workload
                                       22 that made taking meal periods extremely difficult, maintaining an informal anti-meal-
                                       23 period policy enforced through pressure, failing to schedule meal periods, failing to
                                       24 provide meal-period coverage, and otherwise discouraging employees from taking
                                       25 legally protected meal periods.
                                       26        36.    Additionally, on information and belief, Defendant had a policy and/or
                                       27 practice that incentivized managerial staff to edit non-exempt employees’ clock-in and
                                       28 clock-out times to eliminate evidence of untimely or missed meal periods.
                                                                                     -7-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 9 of 42 Page ID #:9




                                        1        37.     Upon information and belief, Plaintiff and other California Class
                                        2 members did not validly or legally waive their meal periods by mutual consent with
                                        3 Defendant or otherwise.
                                        4        38.     Throughout the relevant time period, Defendant also systematically failed
                                        5 to provide Plaintiff and other California Class members with one additional hour of
                                        6 compensation at their regular rate of pay for each work day that Defendant deprived
                                        7 Plaintiff and other California Class members of an off-duty, uninterrupted 30-minute
                                        8 meal period.
                                        9        39.     Upon information and belief, Defendant failed to implement any practice
                                       10 or procedure to pay meal period premiums when Plaintiff and other California Class
                                       11 members missed a required meal period.
1999 AVENUE OF THE STARS, SUITE 1100




                                       12 E.     Defendant’s Failure to Reimburse Necessary Business Expenses
    LOS ANGELES, CALIFORNIA 90067




                                       13        40.     Upon information and belief, Defendant knew or should have known that
          CUSTIS LAW, P.C.




                                       14 Plaintiff and other members of the California Unreimbursed Business Expenses
                                       15 Subclass were entitled to receive full reimbursement for all business-related expenses
                                       16 and costs they incurred during the course and scope of their employment, and that they
                                       17 did not receive full reimbursement of applicable business-related expenses and costs
                                       18 incurred.
                                       19        41.     Throughout the relevant time period, Defendant had a uniform policy
                                       20 and/or practice that required Plaintiff and other non-exempt and exempt members of
                                       21 the California Class to download a mobile application to their personal cell phones
                                       22 and to access it frequently at Defendant’s direction for work purposes while they were
                                       23 off the clock.    Although Defendant required Plaintiff and other California Class
                                       24 members to use their personal cell phones and cellular data plans for work purposes,
                                       25 Defendant failed to reimburse Plaintiff and other California Class members for the
                                       26 costs they incurred in maintaining a personal cell phone and cellular data plan.
                                       27 F.     Inaccurate Wage Statements and Failure to Maintain Accurate Payroll
                                       28        Records
                                                                                     -8-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 10 of 42 Page ID #:10




                                         1        42.   Upon information and belief, Defendant knew or should have known that
                                         2 Plaintiff and other California Class members were entitled to receive complete and
                                         3 accurate wage statements in accordance with California law, and that Defendant was
                                         4 not providing Plaintiff and other California Class members with complete and accurate
                                         5 wage statements.
                                         6        43.   Throughout the relevant time period, Defendant had a consistent policy
                                         7 and/or practice of not providing accurate wage statements to Plaintiff and other
                                         8 California Class members. The wage statement deficiencies include the following:
                                         9        a.    failing to include the accurate amount of “gross wages,” “net wages” and
                                        10              “total hours worked by the employee” because Defendant failed to record
                                        11              all hours worked by Plaintiff and other California Class members when
1999 AVENUE OF THE STARS, SUITE 1100




                                        12              they worked off-the-clock;
    LOS ANGELES, CALIFORNIA 90067




                                        13        b.    failing to include the accurate amount of “gross wages,” “net wages” and
          CUSTIS LAW, P.C.




                                        14              “total hours worked by the employee” because Defendant shaved time to
                                        15              reduce the number of total hours worked;
                                        16        c.    failing to include the accurate number of “total hours worked by the
                                        17              employee” because Defendant did not include time spent working during
                                        18              on-duty meal periods for which Plaintiff and other California Class
                                        19              members should have been compensated; and
                                        20        d.    failing to include “all applicable hourly rates in effect during the pay
                                        21              period and the corresponding number of hours worked at each hourly rate
                                        22              by the employee” because Defendant shaved time and edited time records
                                        23              to eliminate and/or reduce overtime hours and to eliminate records of late
                                        24              meal periods.
                                        25        44.   Because Defendant failed to provide Plaintiff and other California Class
                                        26 members with accurate, itemized wage statements, Plaintiff and other California Class
                                        27 members were never aware of what their true wages should have been, and how they
                                        28 should have been calculated.
                                                                                     -9-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 11 of 42 Page ID #:11




                                         1        45.    Upon information and belief, Defendant also knew or should have known
                                         2 that they had a duty to maintain accurate and complete payroll records in accordance
                                         3 with the Labor Code and applicable IWC Wage Order, but willfully, knowingly, and
                                         4 intentionally failed to do so.
                                         5        46.    Throughout the relevant time period, Defendant also failed to maintain
                                         6 accurate payroll records showing the total hours worked daily by, and the wages paid
                                         7 to, Plaintiff and other California Class members. Because Defendant failed to record
                                         8 all hours worked, none of the Defendant’s payroll records pertaining to Plaintiff and
                                         9 other California Class members accurately reflect all regular hours worked, overtime
                                        10 hours worked, actual gross wages and net wages earned, and premium wages owed for
                                        11 denied lawful meal and rest periods. As a result of Defendant’s failure to maintain
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 accurate payroll records, Defendant prohibited Plaintiff and other California Class
    LOS ANGELES, CALIFORNIA 90067




                                        13 members from monitoring whether Defendant compensated them correctly and
          CUSTIS LAW, P.C.




                                        14 lawfully.
                                        15 G.     Failure to Timely Pay Wages During Employment and at Separation
                                        16        47.    Upon information and belief, Defendant knew or should have known that
                                        17 Plaintiff and other California Class members were entitled to timely payment of wages
                                        18 during their employment.
                                        19        48.    Nevertheless, in violation of the Labor Code, Defendant failed to timely
                                        20 pay Plaintiff and other California Class members all earned wages during their
                                        21 employment.
                                        22        49.    Upon information and belief, Defendant knew or should have known that
                                        23 Plaintiff and other California Class members were entitled to timely payment of all
                                        24 wages earned when they resigned or were terminated from employment.
                                        25        50.    Nevertheless, in violation of the Labor Code, Defendant failed to timely
                                        26 pay Plaintiff and other California Class members all their earned wages when they
                                        27 resigned or were terminated from employment.
                                        28                      COLLECTIVE ACTION ALLEGATIONS
                                                                                    -10-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 12 of 42 Page ID #:12




                                         1        51.   Pursuant to the FLSA, 29 U.S.C. § 216(b), Plaintiff brings the First Cause
                                         2 of Action on behalf of herself and other similarly situated employees who elect to opt
                                         3 into this action. The similarly situated employees are defined as follows:
                                         4              FLSA Collective: All Persons who Defendant employed as
                                         5              hourly-paid, non-exempt employees in the United States
                                                        during the period starting three years prior to the filing of the
                                         6              initial complaint in this action until trial of this action.
                                         7              (“FLSA Collective”).
                                         8        52.   As detailed above, Defendant is liable under the FLSA for failing to
                                         9 properly compensate Plaintiff and other members of the FLSA Collective the
                                        10 applicable minimum wage for all hours worked because Defendant required Plaintiff
                                        11 and other members of the FLSA Collective to work off-the-clock without
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 compensation and did not record all hours worked.
    LOS ANGELES, CALIFORNIA 90067




                                        13        53.   Defendant is liable under the FLSA for failing to properly compensate
          CUSTIS LAW, P.C.




                                        14 Plaintiff and the FLSA Collective, and as such, notice should be sent to the FLSA
                                        15 Collective. There are numerous similarly situated current and former employees of
                                        16 Defendant who have been denied minimum wages in violation of the FLSA who
                                        17 would benefit from the issuance of Court-supervised notice of this lawsuit and the
                                        18 opportunity to join. Those similarly situated employees are known to Defendant and
                                        19 are readily identifiable through Defendant’s records.
                                        20                          CLASS ACTION ALLEGATIONS
                                        21        54.   Plaintiff brings the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth,
                                        22 Ninth and Tenth Causes of Action against Defendant pursuant to Rule 23 of the
                                        23 Federal Rules of Civil Procedure on behalf the following Class and Subclasses:
                                        24        a.    Class: All persons who worked for Defendants as hourly, non-exempt
                                        25              employees in California at any time from four (4) years prior to the
                                        26              commencement of this action until judgment is entered (the “Class” or
                                        27              “California Class”).

                                        28        b.    Unreimbursed Business Expense Class: All persons who worked for
                                                                                      -11-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 13 of 42 Page ID #:13




                                         1               Defendants as hourly, non-exempt employees and/or exempt employees
                                         2               in California at any time from four (4) years prior to the commencement
                                         3               of this action until judgment is entered (the “Unreimbursed Business
                                         4               Expense Class”).
                                         5        c.     Former Employee Subclass: All persons who worked for Defendants as
                                         6               hourly, non-exempt employees in California, and who resigned or were
                                         7               terminated at any time from three (3) years prior to the commencement
                                         8               of this action until judgment is entered (the “Former Employee
                                         9               Subclass”).
                                        10        d.     Wage Statement Subclass: All persons who worked for Defendants as
                                        11               hourly, non-exempt employees in California at any time from one (1) year
1999 AVENUE OF THE STARS, SUITE 1100




                                        12               prior to the commencement of this action until judgment is entered (the
    LOS ANGELES, CALIFORNIA 90067




                                        13               “Wage Statement Subclass”).
          CUSTIS LAW, P.C.




                                        14        55.    Excluded from the Class and Subclasses are Defendant’s legal
                                        15 representatives, officers, directors, assigns, and successors, or any individual who has,
                                        16 or who at any time during the class period has had, a controlling interest in Defendants;
                                        17 the Judge(s) to whom this case is assigned and any member of the Judge(s)’ immediate
                                        18 family; and all persons who will submit timely and otherwise proper requests for
                                        19 exclusion from the Classes.
                                        20        56.    Members of the Class and Subclasses described above are referred to
                                        21 herein collectively as “California Class members” or “class members.”
                                        22        57.    Reservation of Rights. Plaintiff reserves the right to amend or modify the
                                        23 Class and Subclass definitions with greater specificity and to add additional subclasses
                                        24 as appropriate based on further investigation and discovery. Plaintiff also reserves the
                                        25 right to pursue the cause of action for civil penalties under the Labor Code Private
                                        26 Attorneys General Act of 2004 in a representative capacity without complying with
                                        27 Fed. R. Civ. P. 23.
                                        28        58.    Ascertainable Class. The proposed Class and Subclasses may be readily
                                                                                      -12-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 14 of 42 Page ID #:14




                                         1 ascertained by a review of Defendant’s payroll and personnel records.
                                         2        59.   Numerosity. Fed. R. Civ. P. 23(a)(1). Both the Class and Subclasses are
                                         3 so numerous that joinder of all members is unfeasible and not practicable. While the
                                         4 precise number of Class and Subclass members has not been determined at this time,
                                         5 Plaintiff is informed and believe that more than one hundred (100) class members have
                                         6 worked for Defendant as non-exempt employees in California during the relevant time
                                         7 period. The quantity and identity of such membership is readily ascertainable by a
                                         8 review of Defendant’s payroll and personnel records.
                                         9        60.   Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of
                                        10 law and fact common to all class members, which predominate over any questions
                                        11 affecting only individual class members. The principal common issues include:
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        a.    Whether Defendant required, suffered or permitted class members to
    LOS ANGELES, CALIFORNIA 90067




                                        13              perform certain work-related duties without compensation equal to at
          CUSTIS LAW, P.C.




                                        14              least the applicable California minimum wage;
                                        15        b.    Whether Defendant required class members to work over eight (8) hours
                                        16              per day, or over forty (40) hours per week, without paying class members
                                        17              all legally required overtime compensation;
                                        18        c.    Whether Defendant required, suffered or permitted class members to
                                        19              work while clocked out for their meal periods;
                                        20        d.    Whether Defendant required, suffered or permitted class members to
                                        21              work during rest periods;
                                        22        e.    Whether Defendant violated Labor Code Sections 1182.12, 1194, 1197
                                        23              and 1198 and IWC Wage Order 4-2001, Section 4 by failing to pay class
                                        24              members the applicable minimum wage for all hours worked;
                                        25        f.    Whether Defendant violated Labor Code Sections 510 and IWC Wage
                                        26              Order 4-2001, Section 3 by failing to pay class members the applicable
                                        27              overtime wage for all overtime hours worked;
                                        28        g.    Whether Defendant failed to provide class members with compliant, off-
                                                                                    -13-
                                                                  CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 15 of 42 Page ID #:15




                                         1             duty meal periods and meal period premium wages in violation of Labor
                                         2             Code Sections 226.7, 512 and IWC Wage Order 4-2001, Section 11;
                                         3       h.    Whether Defendant failed to provide class members with rest periods and
                                         4             rest period premium wages in violation of Labor Code Sections 226.7 and
                                         5             IWC Wage Order 4-2001, Section 12;
                                         6       i.    Whether Defendant knowingly and intentionally failed to provide class
                                         7             members with accurate wage statements, as required by Labor Code
                                         8             Section 226 and IWC Wage Order 4-2001, Section 7;
                                         9       j.    Whether Defendant violated Labor Code Section 1174 and IWC Wage
                                        10             Order No. 4-2001, Section 7 by failing to maintain documentation of the
                                        11             actual hours worked each day by Plaintiff and other California Class
1999 AVENUE OF THE STARS, SUITE 1100




                                        12             members;
    LOS ANGELES, CALIFORNIA 90067




                                        13       k.    Whether Defendant failed to reimburse class members for all business-
          CUSTIS LAW, P.C.




                                        14             related expenditures and/or losses incurred by class members at
                                        15             Defendant’s direction for work purposes;
                                        16       l.    Whether Defendant violated Labor Code Section 204 by failing timely to
                                        17             pay all earned wages due to class members during their employment;
                                        18       m.    Whether Defendant violated Labor Code Sections 201 and 202 by failing
                                        19             timely to pay all earned wages due to class members at the time of
                                        20             termination or resignation;
                                        21       n.    Whether Defendant engaged in unlawful and unfair business practices in
                                        22             violation of California Business & Professions Code sections 17200, et
                                        23             seq.; and
                                        24       o.    Whether class members are entitled to liquidated damages from
                                        25             Defendant for unpaid minimum wages under Labor Code Section 1194.2;
                                        26       p.    Whether class members are entitled to injunctive relief;
                                        27       q.    Whether class members are entitled to restitution;
                                        28       r.    Whether class members are entitled to prejudgment interest;
                                                                                     -14-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 16 of 42 Page ID #:16




                                         1        s.     Whether class members are entitled to attorneys’ fees and costs;
                                         2        t.     Whether class members and the State of California are entitled to civil
                                         3               penalties pursuant to Labor Code Section 2968, et seq.;
                                         4        u.     The appropriate amount of damages, restitution, and monetary penalties
                                         5               resulting from Defendant’s violations of California law.
                                         6        61.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of the
                                         7 claims of the Class and Subclasses that she seeks to represent. Plaintiff and other
                                         8 California Class and Subclass members sustained the same types of injuries and
                                         9 damages arising out of and caused by Defendant’s common course of unlawful
                                        10 conduct.
                                        11        62.     Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 and adequately represent and protect the interests of all class members, and has no
    LOS ANGELES, CALIFORNIA 90067




                                        13 interests antagonistic to the other California Class members. There are no material
          CUSTIS LAW, P.C.




                                        14 conflicts between the Plaintiff’s claims and the claims of the other California Class
                                        15 members that would make class certification inappropriate. Plaintiff has retained
                                        16 counsel experienced in handling complex class actions and wage and hour claims.
                                        17        63.    Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is
                                        18 superior to other available means for fair and efficient adjudication of class members’
                                        19 claims, and offers significant benefits to the parties and the Court. A class action will
                                        20 allow a large number of similarly situated persons to simultaneously and efficiently
                                        21 prosecute their common claims in a single forum without the unnecessary duplication
                                        22 of effort and expense that numerous individual actions would entail. Additionally,
                                        23 because the monetary amounts due to many individual class members are likely to be
                                        24 relatively small, it would make it difficult, if not impossible, for individual class
                                        25 members to both seek and obtain relief. Moreover, a class action will serve important
                                        26 public interests by enabling the statutory rights of class members to be effectively
                                        27 asserted and fundamental public policies to be vindicated in one proceeding. A class
                                        28 action will also provide a means for vindicating the rights of current employees who
                                                                                      -15-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 17 of 42 Page ID #:17




                                         1 are less likely to come forward to assert those rights based on fears of employer
                                         2 reprisal. Finally, a class action will prevent the potential for inconsistent or
                                         3 contradictory judgments inherent in individual litigation.
                                         4        64.    Injunctive and Declaratory Relief. Fed. R. Civ. P. 23(b)(2). Defendant’s
                                         5 violations of the federal and state wage and hour laws and California’s Unfair
                                         6 Competition Law are uniform as to all members of the Class. Defendant has acted or
                                         7 refused to act on grounds that apply generally to the Class, so that final injunctive
                                         8 relief or declaratory relief is appropriate with respect to the Class as a whole.
                                         9                              FIRST CAUSE OF ACTION
                                        10              Failure to Pay Minimum Wages in Violation of the FLSA
                                        11                                     (29 U.S.C. § 206)
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        65.    Plaintiff incorporates all preceding allegations as if fully set forth herein.
    LOS ANGELES, CALIFORNIA 90067




                                        13        66.    At all relevant times, Defendant has been and remains an “employer”
          CUSTIS LAW, P.C.




                                        14 engaged in interstate commerce and/or in the production of goods for commerce,
                                        15 within the meaning of the FLSA, 29 U.S.C. § 203. At all relevant times, Defendant
                                        16 employed employees, including Plaintiff and each member of the FLSA Collective.
                                        17        67.    Plaintiff consents in writing to be a part of this action, pursuant to 29
                                        18 U.S.C. § 216(b). As this case proceeds, it is likely that other individuals will sign
                                        19 consent forms and join as plaintiffs.
                                        20        68.    The FLSA requires all covered employers, such as Defendant, to
                                        21 compensate all non-exempt employees at a rate of not less than the applicable
                                        22 minimum wage for all hours worked.
                                        23        69.    By failing to compensate Plaintiff and the FLSA Collective the applicable
                                        24 minimum wage for all hours worked, Defendant violated the FLSA, 29 U.S.C. § 206.
                                        25        70.    By failing to record, report, and/or preserve records of hours worked by
                                        26 Plaintiff and the FLSA Collective, Defendant failed to make, keep, and preserve
                                        27 records with respect to each of their employees sufficient to determine their wages,
                                        28
                                                                                       -16-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 18 of 42 Page ID #:18




                                         1 hours, and other conditions and practice of employment, in violation of the FLSA, 29
                                         2 U.S.C. §§ 201, et seq.
                                         3        71.     The foregoing conduct, as alleged, constitutes a willful violation of the
                                         4 FLSA, within the meaning of 29 U.S.C. § 255(a).
                                         5        72.     Plaintiff, on behalf of herself and the FLSA Collective, seek damages in
                                         6 the amount of all unpaid minimum wages owed to herself and the FLSA Collective,
                                         7 liquidated damages as provided by the FLSA, 29 U.S.C. § 216(b), interest, and such
                                         8 other legal and equitable relief as the Court deems just and proper.
                                         9        73.     Plaintiff, on behalf of herself and the FLSA Collective, seek recovery of
                                        10 attorneys’ fees and costs to be paid by Defendant, as provided by the FLSA, 29 U.S.C.
                                        11 § 216(b).
1999 AVENUE OF THE STARS, SUITE 1100




                                        12                             SECOND CAUSE OF ACTION
    LOS ANGELES, CALIFORNIA 90067




                                        13              Failure to Pay Minimum Wage in Violation of California Law
          CUSTIS LAW, P.C.




                                        14                     (Labor Code §§ 1182.12, 1194, 1197 and 1198)
                                        15        74.     Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                        16        75.     Labor Code Sections 1182.12, 1194, 1197 and 1198 provide that the
                                        17 minimum wage for employees fixed by the IWC is the minimum wage to be paid to
                                        18 employees, and the payment of a wage less than the minimum so fixed is unlawful.
                                        19        76.     Compensable work time is defined in IWC Wage Order No. 4–2001 as
                                        20 “the time during which an employee is subject to the control of an employer, and
                                        21 includes all the time the employee is suffered or permitted to work, whether or not
                                        22 required to do so.” Cal. Code. Regs. tit. 8, § 11040(2)(K) (defining “Hours Worked”).
                                        23        77.     Defendant employed Plaintiff and other California Class members as
                                        24 non-exempt employees who were entitled to the protections of Labor Code Sections
                                        25 1182.12, 1194, 1197 and 1198 and IWC Wage Order 4-2001.
                                        26        78.      As set forth above, in violation of Labor Code Sections 1182.12, 1194,
                                        27 1197 and 1198 and IWC Wage Order 4-2001, Defendant failed to pay Plaintiff and
                                        28 other California Class members the applicable minimum wage for all hours worked
                                                                                        -17-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 19 of 42 Page ID #:19




                                         1 because Defendant failed to pay Plaintiff and other California Class members the
                                         2 applicable minimum wage for the time that Defendant required, permitted or suffered
                                         3 Plaintiff and other California Class members to work off-the-clock, and/or that was
                                         4 edited and removed from the time records of Plaintiff and other California Class
                                         5 members.
                                         6        79.       Labor Code Section 1194(a) provides that “Notwithstanding any
                                         7 agreement to work for a lesser wage, an employee receiving less than the legal
                                         8 minimum wage or the legal overtime compensation applicable to the employee is
                                         9 entitled to recover in a civil action the unpaid balance of the full amount of this
                                        10 minimum wage or overtime compensation, including interest thereon, reasonable
                                        11 attorney’s fees, and costs of suit.”
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        80.       Labor Code Section 1194.2(a) provides that “In any action under Section
    LOS ANGELES, CALIFORNIA 90067




                                        13 98, 1193.6, 1194, or 1197.1 to recover wages because of the payment of a wage less
          CUSTIS LAW, P.C.




                                        14 than the minimum wage fixed by an order of the commission or by statute, an
                                        15 employee shall be entitled to recover liquidated damages in an amount equal to the
                                        16 wages unlawfully unpaid and interest thereon.”
                                        17        81.       Labor Code Section 218.5(a) provides that “In any action brought for the
                                        18 nonpayment of wages, fringe benefits, or health and welfare or pension fund
                                        19 contributions, the court shall award reasonable attorney’s fees and costs to the
                                        20 prevailing party if any party to the action requests attorney’s fees and costs upon the
                                        21 initiation of the action.”
                                        22        82.       As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                        23 other California Class members have suffered damages in amounts to be proven at
                                        24 trial and are entitled to recover and hereby seek all appropriate remedies provided by
                                        25 the Labor Code and IWC Wage Orders, including unpaid wages in an amount to be
                                        26 determined at trial, pre-judgment interest, liquidated damages, attorneys’ fees and
                                        27 costs of suit.
                                        28                               THIRD CAUSE OF ACTION
                                                                                       -18-
                                                                      CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 20 of 42 Page ID #:20




                                         1                            Failure to Pay Overtime Wages
                                         2                           (Labor Code §§ 510, 1194, 1198)
                                         3        83.   Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                         4        84.   Labor Code Section 510 provides that “Any work in excess of eight hours
                                         5 in one workday and any work in excess of 40 hours in any one workweek . . . shall be
                                         6 compensated at the rate of no less than one and one-half times the regular rate of pay
                                         7 for an employee.”
                                         8        85.   An employee’s regular rate of pay includes all remuneration for
                                         9 employment paid to, or on behalf of, the employee, including non-discretionary
                                        10 bonuses and incentive pay.
                                        11        86.   Labor Code Section 1198 provides that it is unlawful to employ persons
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 for longer than the hours set by the Industrial Welfare Commission or under conditions
    LOS ANGELES, CALIFORNIA 90067




                                        13 prohibited by the applicable IWC Wage Order.
          CUSTIS LAW, P.C.




                                        14        87.   Section 3 of IWC Wage Order No. 4-2001 provides in pertinent part that:
                                        15              [E]mployees shall not be employed more than eight (8)
                                        16              hours in any workday or more than 40 hours in any
                                                        workweek unless the employee receives one and one-half
                                        17              (1½) times such employee’s regular rate of pay for all hours
                                        18              worked over 40 hours in the workweek. Eight (8) hours of
                                                        labor constitutes a day’s work. Employment beyond eight
                                        19              (8) hours in any workday or more than six (6) days in any
                                        20              workweek is permissible provided the employee is
                                                        compensated for such overtime at not less than:
                                        21
                                                        (a) One and one-half (1½) times the employee’s regular rate
                                        22
                                                        of pay for all hours worked in excess of eight (8) hours up
                                        23              to and including 12 hours in any workday, and for the first
                                                        eight (8) hours worked on the seventh (7th) consecutive day
                                        24
                                                        of work in a workweek; and
                                        25
                                                        (b) Double the employee’s regular rate of pay for all hours
                                        26              worked in excess of 12 hours in any workday and for all
                                        27
                                                        hours worked in excess of eight (8) hours on the seventh
                                                        (7th) consecutive day of work in a workweek.
                                        28
                                                                                      -19-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 21 of 42 Page ID #:21




                                         1        88.    Defendant employed Plaintiff and other California Class members as
                                         2 non-exempt employees who were entitled to the protections of Labor Code Sections
                                         3 510, 1194, 1198 and IWC Wage Order 4-2001.
                                         4        89.    As noted above, Defendant failed to compensate Plaintiff and other
                                         5 California Class members for all overtime hours worked pursuant to Labor Code
                                         6 Sections 510, 1194, 1198 and IWC Wage Order 4-2001.
                                         7        90.    As set forth above, in violation of Labor Code Sections 510, 1194, 1198
                                         8 and IWC Wage Order 4-2001, Defendant failed to pay Plaintiff and other California
                                         9 Class members for all overtime hours worked because Defendant required, permitted
                                        10 or suffered Plaintiff and other California Class members to work off-the-clock, and/or
                                        11 because Defendant edited and shaved the time records of Plaintiff and other California
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 Class members to eliminate overtime hours worked.
    LOS ANGELES, CALIFORNIA 90067




                                        13        91.    When Plaintiff and other California Class members worked eight or more
          CUSTIS LAW, P.C.




                                        14 hours on-the-clock, the off-clock work clearly constituted work in excess of eight
                                        15 hours in workday and should have been paid at the applicable overtime rate. When
                                        16 Plaintiff’s and other California Class members’ time records indicate that they worked
                                        17 close to eight hours in a workday on the clock—e.g., when their time cards reflect that
                                        18 they worked 7.9 or 7.93 total hours—the off-the-clock work also caused Plaintiff’s
                                        19 and class member’s total hours worked to exceed eight (8) hours on such a workday
                                        20 and, likewise, should have been paid at the applicable overtime rate.
                                        21        92.    As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                        22 other California Class members have suffered damages in amounts to be proven at
                                        23 trial and are entitled to recover and hereby seek all appropriate remedies provided by
                                        24 the Labor Code and IWC Wage Orders, including unpaid wages, interest, attorneys’
                                        25 fees and costs of suit.
                                        26                            FOURTH CAUSE OF ACTION
                                        27                             Failure to Provide Rest Periods
                                        28                             (Labor Code §§ 226.7 and 1198)
                                                                                     -20-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 22 of 42 Page ID #:22




                                         1        93.    Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                         2        94.    At all relevant times, IWC Wage Order No. 4–2001 and Labor Code
                                         3 Sections 226.7 and 1198 were applicable to Plaintiff’s and other California Class
                                         4 members’ employment by Defendant.
                                         5        95.    IWC Wage Order No. 4–2001 provides that “[e]very employer shall
                                         6 authorize and permit all employees to take rest periods, which insofar as practicable
                                         7 shall be in the middle of each work period” and that the “rest period time shall be
                                         8 based on the total hours worked daily at the rate often (10) minutes net rest time per
                                         9 four (4) hours or major fraction thereof” unless the total daily work time is less than
                                        10 three and one-half (3½) hours.
                                        11        96.    Labor Code Section 226.7 provides that no employer shall require an
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 employee to work during any rest period mandated by an applicable order of the
    LOS ANGELES, CALIFORNIA 90067




                                        13 California IWC. To comply with its obligation to provide rest periods under Labor
          CUSTIS LAW, P.C.




                                        14 Code Section 226.7 and the applicable IWC wage order, an employer must “relinquish
                                        15 any control over how employees spend their break time, and relieve their employees
                                        16 of all duties - including the obligation that an employee remain on call. A rest period,
                                        17 in short, must be a period of rest.” Augustus, et al. v. ABM Security Services, Inc.
                                        18 (2016) 2 Cal. 5th 257, 269-270.
                                        19        97.    Upon information and belief, Plaintiff and other California Class
                                        20 members were subject to the same policies, practices and procedures governing the
                                        21 provision of rest periods.
                                        22        98.    Plaintiff and other California Class members regularly worked shifts of
                                        23 more than four (4) hours and were entitled to an uninterrupted, off-duty rest period of
                                        24 not less than ten (10) minutes. Plaintiff and other California Class members also
                                        25 regularly worked shifts in excess of six (6) hours, or more, and were entitled to at least
                                        26 a second uninterrupted, off-duty rest period of not less than ten (10) minutes.
                                        27        99.    Nevertheless, as detailed above, Defendant engaged in a company-wide
                                        28 practice and/or policy of failing to provide Plaintiff and other California Class
                                                                                       -21-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 23 of 42 Page ID #:23




                                         1 members with uninterrupted, off-duty rest periods when required. Because Defendant
                                         2 required that Plaintiff and other California Class members remain on-duty, and/or
                                         3 because they did not provide them with rest period coverage, Plaintiff and other
                                         4 California Class members were subject to Defendant’s control and required, permitted
                                         5 and suffered to work during rest periods.
                                         6        100. Defendant has also engaged in a company-wide practice and/or policy of
                                         7 not paying rest periods premium wages owed when compliant rest periods are not
                                         8 provided. As a result, Plaintiff and other California Class members were denied rest
                                         9 periods and Defendant failed to pay Plaintiff and other California Class members the
                                        10 full rest period premiums due, in violation of Labor Code Section 226.7 and IWC
                                        11 Wage Order No. 4–2001.
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        101. As a direct and proximate result of Defendant’s conduct, Plaintiff and
    LOS ANGELES, CALIFORNIA 90067




                                        13 other California Class members have been damaged in an amount to be determined at
          CUSTIS LAW, P.C.




                                        14 trial, and hereby seek one additional hour of pay at their regular rate of compensation
                                        15 for each day that a compliant rest period was not provided in a cumulative amount to
                                        16 be determined at trial, plus pre-judgment interest.
                                        17                             FIFTH CAUSE OF ACTION
                                        18                            Failure to Provide Meal Periods
                                        19                        (Labor Code §§ 226.7, 512(a) and 1198)
                                        20        102. Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                        21        103. Labor Code Section 512(a) provides in pertinent part that:
                                        22
                                                         An employer shall not employ an employee for a work
                                        23               period of more than five hours per day without providing the
                                        24               employee with a meal period of not less than 30 minutes,
                                                         except that if the total work period per day of the employee
                                        25               is no more than six hours, the meal period may be waived
                                        26               by mutual consent of both the employer and employee. An
                                                         employer shall not employ an employee for a work period
                                        27               of more than 10 hours per day without providing the
                                        28               employee with a second meal period of not less than 30
                                                                                       -22-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 24 of 42 Page ID #:24




                                         1
                                                         minutes, except that if the total hours worked is no more than
                                                         12 hours, the second meal period may be waived by mutual
                                         2               consent of the employer and the employee only if the first
                                         3               meal period was not waived.
                                                   104. Under California law, first meal periods must start after no more than five
                                         4
                                             hours. Brinker Rest. Corp. v. Superior Court (2012) 53 Cal. 4th 1004, 1041-1042.
                                         5
                                                   105. Labor Code Section 226.7 provides in pertinent part that:
                                         6
                                         7               (b) An employer shall not require an employee to work
                                         8               during a meal or rest or recovery period mandated pursuant
                                                         to an applicable statute, or applicable regulation, standard,
                                         9               or order of the Industrial Welfare Commission, the
                                        10               Occupational Safety and Health Standards Board, or the
                                                         Division of Occupational Safety and Health.
                                        11
1999 AVENUE OF THE STARS, SUITE 1100




                                        12               (c) If an employer fails to provide an employee a meal or
    LOS ANGELES, CALIFORNIA 90067




                                                         rest or recovery period in accordance with a state law,
                                        13               including, but not limited to, an applicable statute or
          CUSTIS LAW, P.C.




                                        14               applicable regulation, standard, or order of the Industrial
                                                         Welfare Commission . . . , the employer shall pay the
                                        15               employee one additional hour of pay at the employee’s
                                        16               regular rate of compensation for each workday that the meal
                                                         or rest or recovery period is not provided.
                                        17
                                                   106. Labor Code Section 1198 provides that it is unlawful to employ persons
                                        18
                                             for longer than the hours set by the Industrial Welfare Commission or under conditions
                                        19
                                             prohibited by the applicable IWC Wage Order.
                                        20
                                                   107. IWC Wage Order No. 4-2001, Section 11 provides, in pertinent part:
                                        21
                                        22               (A) No employer shall employ any person for a work period
                                                         of more than five (5) hours without a meal period of not less
                                        23               than 30 minutes, except that when a work period of not more
                                        24               than six (6) hours will complete the day’s work the meal
                                                         period may be waived by mutual consent of the employer
                                        25               and the employee.
                                        26
                                                         (B) An employer may not employ an employee for a work
                                        27               period of more than ten (10) hours per day without providing
                                        28               the employee with a second meal period of not less than 30
                                                                                      -23-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 25 of 42 Page ID #:25




                                         1
                                                          minutes, except that if the total hours worked is no more than
                                                          12 hours, the second meal period may be waived by mutual
                                         2                consent of the employer and the employee only if the first
                                         3                meal period was not waived.

                                         4                (C) Unless the employee is relieved of all duty during a 30
                                         5                minute meal period, the meal period shall be considered an
                                                          “on duty” meal period and counted as time worked. An “on
                                         6                duty” meal period shall be permitted only when the nature
                                         7                of the work prevents an employee from being relieved of all
                                                          duty and when by written agreement between the parties an
                                         8                on-the-job paid meal period is agreed to. The written
                                         9                agreement shall state that the employee may, in writing,
                                                          revoke the agreement at any time.
                                        10
                                        11                (D) If an employer fails to provide an employee a meal
                                                          period in accordance with the applicable provisions of this
1999 AVENUE OF THE STARS, SUITE 1100




                                        12
    LOS ANGELES, CALIFORNIA 90067




                                                          order, the employer shall pay the employee one (1) hour of
                                        13                pay at the employee’s regular rate of compensation for each
                                                          workday that the meal period is not provided.
          CUSTIS LAW, P.C.




                                        14
                                                   108. Upon information and belief, Plaintiff and other California Class
                                        15
                                             members were subject to the same policies, practices and procedures governing the
                                        16
                                             provision of meal periods.
                                        17
                                                   109. Plaintiff and other California Class members regularly worked more than
                                        18
                                             five (5) hours per shift and were entitled to an uninterrupted, off-duty meal period of
                                        19
                                             not less than thirty (30) minutes.
                                        20
                                                   110. Nevertheless, as detailed above, Defendant engaged in a company-wide
                                        21
                                             practice and/or policy of failing to provide Plaintiff and other California Class
                                        22
                                             members with uninterrupted, off-duty meal periods when required.
                                        23
                                                   111. Upon information and belief, Plaintiff and other California Class
                                        24
                                             members did not validly or legally waive their first meal periods by mutual consent
                                        25
                                             with Defendant or otherwise.
                                        26
                                                   112. Upon information and belief, Plaintiff and other California Class
                                        27
                                             members did not enter into any written agreement with Defendant agreeing to an on-
                                        28
                                                                                       -24-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 26 of 42 Page ID #:26




                                         1 the-job paid meal period.
                                         2        113. Thus, Defendant failed to provide Plaintiff and other California Class
                                         3 members with meal periods as required by Labor Code Sections 226.7 and 512, and
                                         4 IWC Wage Order No. 4–2001.
                                         5        114. Defendant has also engaged in a company-wide practice and/or policy of
                                         6 not paying rest periods premium wages owed when compliant rest periods are not
                                         7 provided. As a result, Plaintiff and other California Class members were denied meal
                                         8 periods and Defendant failed to pay Plaintiff and other California Class members the
                                         9 meal period premiums due, in violation of Labor Code Sections 226.7 and 512, and
                                        10 IWC Wage Order No. 4–2001.
                                        11        115.    As a direct and proximate result of Defendant’s conduct, Plaintiff and
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 other California Class members have been damaged in an amount to be determined at
    LOS ANGELES, CALIFORNIA 90067




                                        13 trial, and hereby seek one additional hour of pay at their regular rate of compensation
          CUSTIS LAW, P.C.




                                        14 for each day that a compliant meal period was not provided in a cumulative amount to
                                        15 be determined at trial, plus pre-judgment interest, penalties and costs of suit.
                                        16                             SIXTH CAUSE OF ACTION
                                        17                     Failure To Reimburse Business Expenditures
                                        18                                  (Labor Code § 2802)
                                        19             (On behalf of the Unreimbursed Business Expense Subclass)
                                        20        116. Plaintiff incorporates all preceding factual allegations as if fully set forth
                                        21 herein.
                                        22        117. Labor Code Section 2802(a) provides that an employer “shall indemnify
                                        23 his or her employee for all necessary expenditures or losses incurred by the employee
                                        24 in direct consequence of the discharge of his or her duties, or of his or her obedience
                                        25 to the directions of the employer.”
                                        26        118. The purpose of Labor Code Section 2802 is to prevent employers from
                                        27 passing off their costs of doing business and operating expenses on to their employees.
                                        28 Cochran v. Schwan’s Home Service, Inc. (2014) 228 Cal. App. 4th 1137, 1144.
                                                                                      -25-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 27 of 42 Page ID #:27




                                         1        119. Labor Code Section 2802(b) provides that “All awards made by a court .
                                         2 . . for reimbursement of necessary expenditures under this section shall carry interest
                                         3 at the same rate as judgments in civil actions” and that “Interest shall accrue from the
                                         4 date on which the employee incurred the necessary expenditure or loss.”
                                         5        120. Labor Code Section 2802(c) provides that, “[f]or the purposes of this
                                         6 section, the term ‘necessary expenditures or losses’ shall include all reasonable costs,
                                         7 including, but not limited to, attorney’s fees incurred by the employee enforcing the
                                         8 rights granted by this section.”
                                         9        121. Labor Code Section 1198 provides that it is unlawful to employ persons
                                        10 under conditions prohibited by the applicable IWC Wage Order.
                                        11        122. IWC Wage Order No. 4-2001, Section 9 provides in pertinent part:
1999 AVENUE OF THE STARS, SUITE 1100




                                        12
    LOS ANGELES, CALIFORNIA 90067




                                                         (B) When tools or equipment are required by the employer
                                        13               or are necessary to the performance of a job, such tools and
                                                         equipment shall be provided and maintained by the
          CUSTIS LAW, P.C.




                                        14               employer…
                                        15        123. Defendant had and, on information and belief, continues to have, a
                                        16 company-wide policy and/or practice of not reimbursing employees for expenses
                                        17 necessarily incurred.
                                        18        124. As detailed above, Defendant as a matter of practice and/or policy
                                        19 violated Labor Code Section 2802 by denying Plaintiff and other Unreimbursed
                                        20 Business Expense Subclass members reimbursement for necessary expenditures that
                                        21 they incurred as a result of discharging their duties and/or obeying the directions of
                                        22 Defendant. Plaintiff and other Unreimbursed Business Expense Subclass members
                                        23 were required to incur numerous out-of-pocket expenses to obtain and maintain a
                                        24 personal cell phone and the data usage that were used at Defendant’s direction for
                                        25 work purposes.
                                        26        125. Defendant could have provided Plaintiff and other Unreimbursed
                                        27 Business Expense Subclass members with the actual tools required for use on the job,
                                        28 including company phones. Defendant also could have provided Plaintiff and other
                                                                                     -26-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 28 of 42 Page ID #:28




                                         1 Unreimbursed Business Expense Subclass members with a company car to use for
                                         2 business-related purposes. Defendant also could have reimbursed Plaintiff and other
                                         3 Unreimbursed Business Expense Subclass members for the costs they incurred in
                                         4 maintaining a personal cell phone and cellular data plan. Instead, Defendant passed
                                         5 those operating costs off onto Plaintiff and other Unreimbursed Business Expense
                                         6 Subclass members in violation Labor Code Section 2802.
                                         7        126. As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                         8 other Unreimbursed Business Expense Subclass members are entitled to recover, and
                                         9 hereby seek, their business-related expenses incurred during the course of their
                                        10 employment in a total, cumulative amount to be determined at trial, plus pre-judgment
                                        11 interest from the dates on which Plaintiff and other Unreimbursed Business Expense
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 Subclass members incurred the necessary business-related expenses, plus reasonable
    LOS ANGELES, CALIFORNIA 90067




                                        13 attorneys’ fees and costs.
          CUSTIS LAW, P.C.




                                        14                           SEVENTH CAUSE OF ACTION
                                        15                    Failure to Provide Accurate Wage Statements
                                        16                                 (Labor Code § 226(a))
                                        17                     (On Behalf of the Wage Statement Subclass)
                                        18        127. Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                        19        128. Labor Code Section 226(a) provides in pertinent part:
                                        20
                                                        An employer, semimonthly or at the time of each payment
                                        21              of wages, shall furnish to his or their employee, either as a
                                        22              detachable part of the check, draft, or voucher paying the
                                                        employee’s wages, or separately if wages are paid by
                                        23              personal check or cash, an accurate itemized statement in
                                        24              writing showing (1) gross wages earned, (2) total hours
                                                        worked by the employee . . . , (3) the number of piece-rate
                                        25              units earned and any applicable piece rate if the employee is
                                        26              paid on a piece-rate basis, (4) all deductions, provided that
                                                        all deductions made on written orders of the employee may
                                        27              be aggregated and shown as one item, (5) net wages earned,
                                        28              (6) the inclusive dates of the period for which the employee
                                                                                      -27-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 29 of 42 Page ID #:29




                                         1
                                                         is paid, (7) the name of the employee and only the last four
                                                         digits of his or their social security number or an employee
                                         2               identification number other than a social security number,
                                         3               (8) the name and address of the legal entity that is the
                                                         employer . . . , and (9) all applicable hourly rates in effect
                                         4               during the pay period and the corresponding number of
                                         5               hours worked at each hourly rate by the employee . . . .
                                                   129. During the relevant time period, Defendant has knowingly and
                                         6
                                             intentionally provided Plaintiff and other Wage Statement Subclass members with
                                         7
                                             uniform incomplete and inaccurate wage statements as follows:
                                         8
                                                   a.    Defendant violated Labor Code Sections 226(a)(1), 2267(a)(2) and
                                         9
                                                         226(a)(5) and 226(a)(9) by failing to include the accurate amount of
                                        10
                                                         “gross wages,” “net wages” and “total hours worked” because Defendant
                                        11
1999 AVENUE OF THE STARS, SUITE 1100




                                                         failed to record and compensate Plaintiff and other Wage Statement
                                        12
    LOS ANGELES, CALIFORNIA 90067




                                                         Subclass members for all off-the-clock work;
                                        13
          CUSTIS LAW, P.C.




                                                   b.    Defendant also violated Labor Code Sections 226(a)(1) and 226(a)(5) by
                                        14
                                                         failing to include the accurate amount of “gross wages” and “net wages”
                                        15
                                                         because Defendant shaved time and edited the time records of Plaintiff
                                        16
                                                         and other Wage Statement Subclass members to reduce total hours
                                        17
                                                         worked and/or eliminate meal period penalties ; and
                                        18
                                                   c.    Defendant violated Labor Code Section 226(a)(2) by failing to include
                                        19
                                                         the accurate number of “total hours worked by the employee” because
                                        20
                                                         Defendant did not include time spent working during on-duty rest and
                                        21
                                                         meal periods for which Plaintiff and other Wage Statement Subclass
                                        22
                                                         members should have been compensated; and
                                        23
                                                   d.    Defendant violated Labor Code Section 226(a)(9) by failing to include
                                        24
                                                         “all applicable hourly rates in effect during the pay period and the
                                        25
                                                         corresponding number of hours worked at each hourly rate by the
                                        26
                                                         employee” because Defendant shaved time to eliminate overtime hours.
                                        27
                                                   130. Labor Code Section 226(e)(1) provides in pertinent part that “An
                                        28
                                                                                      -28-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 30 of 42 Page ID #:30




                                         1 employee suffering injury as a result of a knowing and intentional failure by an
                                         2 employer to comply with subdivision (a) is entitled to recover the greater of all actual
                                         3 damages or fifty dollars ($50) for the initial pay period in which a violation occurs and
                                         4 one hundred dollars ($100) per employee for each violation in a subsequent pay period,
                                         5 not to exceed an aggregate penalty of four thousand dollars ($4,000), and is entitled to
                                         6 an award of costs and reasonable attorney’s fees.”
                                         7        131.   Labor Code Section 226(e)(2) provides that an employee suffers injury
                                         8 if the employer fails to provide accurate and complete information as required by any
                                         9 one or more items listed in Labor Code Section 226(a) and the employee cannot
                                        10 promptly and easily ascertain requisite information without reference to other
                                        11 documents or information.
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        132.   As a result of Defendant’s failure to comply with Labor Code Section
    LOS ANGELES, CALIFORNIA 90067




                                        13 226(a), Plaintiff and other Wage Statement Subclass members suffered injuries
          CUSTIS LAW, P.C.




                                        14 because they could not promptly and easily ascertain the information required by
                                        15 Labor Code Section 226(a) without reference to other documents or information. In
                                        16 addition, Plaintiff and other Wage Statement Subclass members suffered injuries
                                        17 because they were not aware of what their true wages should have been and how they
                                        18 were calculated, and because Plaintiff and other Wage Statement Subclass members
                                        19 suffered economic loss in the form of lower wages and lost compensation.
                                        20        133. As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                        21 other Wage Statement Subclass members are entitled to recover from Defendant, and
                                        22 hereby seek, the greater of their actual damages caused by Defendant’s failure to
                                        23 comply with Labor Code Section 226(a), or an aggregate penalty not exceeding four
                                        24 thousand dollars ($4,000) per employee.
                                        25        134.   Plaintiff and other Wage Statement Subclass members also seek
                                        26 preliminary and permanent injunctive relief and an award of attorneys’ fees and costs
                                        27 pursuant to Labor Code Section 226(h).
                                        28                            EIGHTH CAUSE OF ACTION
                                                                                      -29-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 31 of 42 Page ID #:31




                                         1                  Failure To Pay Wages Timely During Employment
                                         2                                   (Labor Code § 204)
                                         3                                 (Against all Defendant)
                                         4        135. Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                         5        136. Labor Code Section provides that all wages earned by any person in any
                                         6 employment between the first (1st) and the fifteenth (15th) days, inclusive, of any
                                         7 calendar month, other than those wages due upon termination of an employee, are due
                                         8 and payable between the sixteenth (16th) and the twenty-sixth (26th) day of the month
                                         9 during which the labor was performed.
                                        10        137. Labor Code Section 204 also provides that all wages earned by any
                                        11 person in any employment between the sixteenth (16th) and the last day, inclusive, of
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 any calendar month, other than those wages due upon termination of an employee, are
    LOS ANGELES, CALIFORNIA 90067




                                        13 due and payable between the first (1st) and the tenth (10th) day of the following month.
          CUSTIS LAW, P.C.




                                        14        138. In addition, Labor Code Section 204 provides that all wages earned for
                                        15 labor in excess of the normal work period shall be paid no later than the payday for
                                        16 the next regular payroll period. Alternatively, Labor Code Section 204 provides that
                                        17 its requirements are deemed satisfied by the payment of wages for weekly, biweekly,
                                        18 or semimonthly payroll if the wages are paid not more than seven (7) calendar days
                                        19 following the close of the payroll period.
                                        20        139. At all relevant times, Defendant willfully failed to pay Plaintiff and other
                                        21 California Class members all wages due including, but not limited to, minimum wages,
                                        22 separate rest period wages, separate non-productive time wages, and meal and rest
                                        23 period premium wages, within the time periods specified by Labor Code Section 204,
                                        24 and therefore violated Labor Code Section 204.
                                        25        140. Labor Code Section 210 provides in pertinent part, “[i]n addition to, and
                                        26 entirely independent and apart from, any other penalty provided in this article, every
                                        27 person who fails to pay the wages of each employee as provided in Sections . . . 204.
                                        28 . ., shall be subject to a penalty as follows: (1) For any initial violation, one hundred
                                                                                        -30-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 32 of 42 Page ID #:32




                                         1 dollars ($100) for each failure to pay each employee; and (2) For each subsequent
                                         2 violation, or any willful or intentional violation, two hundred dollars ($200) for each
                                         3 failure to pay each employee, plus 25 percent of the amount unlawfully withheld.”
                                         4         141. As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                         5 other California Class members are therefore entitled to recover from Defendant, and
                                         6 hereby seek, penalties pursuant to Labor Code Section 204 in a total, cumulative
                                         7 amount to be determined at trial.
                                         8                              NINTH CAUSE OF ACTION
                                         9                     Failure To Pay Wages Timely at Termination
                                        10                              (Labor Code §§ 201, 202, 203)
                                        11                     (On behalf of the Former Employee Subclass)
1999 AVENUE OF THE STARS, SUITE 1100




                                        12         142. Plaintiff incorporates all preceding allegations as if fully set forth herein.
    LOS ANGELES, CALIFORNIA 90067




                                        13         143. Labor Code Section 201 provides that, if an employer discharges an
          CUSTIS LAW, P.C.




                                        14 employee, the wages earned and unpaid at the time of discharge are due and payable
                                        15 immediately.
                                        16         144. Labor Code Section 202 provides that if an employee voluntarily leaves
                                        17 his or their employment, the employee's wages shall become due and payable not later
                                        18 than seventy-two (72) hours thereafter, unless the employee has given seventy-two
                                        19 (72) hours previous notice of his or their intention to quit, in which case the employee
                                        20 is entitled to his or their wages at the time of quitting.
                                        21         145. Labor Code Section 203 provides that if an employer willfully fails to
                                        22 pay compensation as required by Sections 201 and 202, then the employer is liable for
                                        23 waiting time penalties in the form of continued compensation of up to thirty work
                                        24 days.
                                        25         146. As detailed above, during the class period, Defendant willfully failed to
                                        26 pay Plaintiff and Former Employee Subclass members all their earned wages,
                                        27 including, but not limited to minimum wages, overtime wages, and rest and meal
                                        28
                                                                                       -31-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 33 of 42 Page ID #:33




                                         1 period premium wages, either at the time of their discharge, or within seventy-two (72)
                                         2 hours after their resignation.
                                         3        147. Defendant’s failure to pay Plaintiff and Former Employee Subclass
                                         4 members their earned and unpaid wages at the time of discharge, or within seventy-
                                         5 two (72) hours after their resignation, violates Labor Code Sections 201 and 202.
                                         6        148. As a direct and proximate result of Defendant’s conduct, Plaintiff and
                                         7 Former Employee Subclass members are therefore entitled to recover from Defendant,
                                         8 and hereby seek, waiting time penalties for each day they were not paid, at their regular
                                         9 rate of pay, up to a thirty (30) day maximum pursuant to Labor Code Section 203 in a
                                        10 total, cumulative amount to be determined at trial.
                                        11                              TENTH CAUSE OF ACTION
1999 AVENUE OF THE STARS, SUITE 1100




                                        12                         Violations of Unfair Competition Law
    LOS ANGELES, CALIFORNIA 90067




                                        13                    (Business & Professions Code § 17200, et seq.)
          CUSTIS LAW, P.C.




                                        14        149. Plaintiff incorporates all preceding allegations as if fully set forth herein.
                                        15        150. The California Unfair Competition Law, Cal. Bus. & Prof. Code §§
                                        16 17200, et seq. (“UCL”), prohibits unfair competition. The UCL defines unfair
                                        17 competition to include any “unlawful,” “unfair,” or “fraudulent” business act or
                                        18 practice. Cal. Bus. & Prof. Code § 17200.
                                        19        151. A business act or practice is “unlawful” under the UCL if it violates any
                                        20 other law or regulation.
                                        21        152. As detailed above, throughout the relevant time period, Defendant has a
                                        22 matter of practice and/or policy violated the FLSA, 28 U.S.C. § 201, et seq., and the
                                        23 California Labor Code Sections 201, 202, 203, 204, 226, 226.7, 510, 512, 1182.12,
                                        24 1194, 1194.2, 1197, 1197.1, 1198, 2802, and Cal. Code Regs. tit. 8, § 11040. Based
                                        25 on those violations, Defendant engaged in unlawful business practices in violation of
                                        26 the UCL throughout the relevant time period.
                                        27        153. Throughout the relevant time period, Defendant as a matter of practice
                                        28 and/or policy also engaged in unlawful business practices by violating Labor Code
                                                                                      -32-
                                                                      CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 34 of 42 Page ID #:34




                                         1 Sections 204 and 1174(d), as follows:
                                         2        154. Defendant also violated Labor Code Section 1174(d). Pursuant to Labor
                                         3 Code Section 1174(d), every employer in the state shall: “Keep, at a central location
                                         4 in the state or at the plants or establishments at which employees are employed, payroll
                                         5 records showing the hours worked daily by and the wages paid to, and the number of
                                         6 piece-rate units earned by and any applicable piece rate paid to, employees employed
                                         7 at the respective plants or establishments.” These records must be kept in accordance
                                         8 with rules established for this purpose by Labor Commissioner, but in any case shall
                                         9 be kept on file for not less than three years.
                                        10        155.    At all relevant times, Defendant violated Labor Code Section 1174 by
                                        11 failing to maintain an accurate record of Plaintiff’s and other California Class
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 members’ total hours worked because, among other reasons, Defendant did not include
    LOS ANGELES, CALIFORNIA 90067




                                        13 in total hours worked the time spent by Plaintiff and other California Class members
          CUSTIS LAW, P.C.




                                        14 during on-duty meal periods.
                                        15        156.    A business act or practice is “unfair” under the UCL if the reasons,
                                        16 justifications, and motives of the alleged wrongdoer are outweighed by the gravity of
                                        17 the harm to the alleged victims.
                                        18        157. Defendant also committed “unfair” business acts or practices by, among
                                        19 other things: (a) engaging in conduct where the utility of the conduct, if any, is
                                        20 outweighed by the gravity of the consequences to Plaintiff and other California Class
                                        21 members; (b) engaging in conduct that is immoral, unethical, oppressive,
                                        22 unscrupulous, or substantially injurious to Plaintiff and other California Class
                                        23 members; and (c) engaging in conduct that undermines and violates the stated policies
                                        24 underlying the Labor Code and applicable IWC Wage Order, which seeks to protect
                                        25 employees against unfair and sharp business practices.
                                        26        158. As a result of Defendant’s unlawful and unfair business practices,
                                        27 Plaintiff and other California Class members have suffered injury in fact and lost
                                        28 money or property including but not limited to the loss of earned wages.
                                                                                      -33-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 35 of 42 Page ID #:35




                                         1        159. As a result of the violations of California law herein described, Defendant
                                         2 unlawfully gained an unfair advantage over other businesses.
                                         3        160. Pursuant to Business & Professions Code Sections 17200, et seq.,
                                         4 Plaintiff and other California Class members are entitled to, and hereby seek, (a)
                                         5 restitution of the wages and other monies withheld and retained by Defendant during
                                         6 a period that commences four years prior to the filing of the initial complaint in this
                                         7 action; (b) a permanent injunction requiring Defendant to pay all outstanding wages
                                         8 due to Plaintiff and other California Class members; (c) a permanent injunction
                                         9 prohibiting Defendant from engaging in the acts complained of in the operative
                                        10 Complaint; and (d) an award of attorneys’ fees and costs pursuant to Code of Civil
                                        11 Procedure Section 1021.5 and/or other applicable laws.
1999 AVENUE OF THE STARS, SUITE 1100




                                        12                               REQUEST FOR RELIEF
    LOS ANGELES, CALIFORNIA 90067




                                        13        WHEREFORE, Plaintiff, on behalf of herself and the FLSA Collective, prays
          CUSTIS LAW, P.C.




                                        14 for judgment against Defendant as follows:
                                        15                             On the First Cause of Action
                                        16             (Failure to Pay Minimum Wages in Violation of the FLSA)
                                        17        1.    Designation of this action as a collective action on behalf of Plaintiff and
                                        18 all other similarly situated non-exempt employees nationwide, and prompt issuance of
                                        19 notice pursuant to 29 U.S.C. § 216(b) to all those similarly situated apprising them of
                                        20 the pendency of this action, and permitting them to assert timely FLSA claims in this
                                        21 action by filing individual consent forms pursuant to 29 U.S.C. § 216(b);
                                        22        2.    Judgment that Plaintiff and those similarly situated employees are non-
                                        23 exempt employees entitled to protection under the FLSA;
                                        24        3.    Judgment against Defendant for violation of the minimum wage
                                        25 provisions of the FLSA;
                                        26        4.    Judgment that Defendant’s violations as described above were willful;
                                        27        5.    An award in an amount equal to Plaintiff’s and the Collective’s unpaid
                                        28 back wages at the applicable minimum wage rate;
                                                                                     -34-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 36 of 42 Page ID #:36




                                         1          6.    An award to Plaintiff and those similarly situated for the amount of
                                         2 unpaid wages owed, liquidated damages and penalties where provided by law, and
                                         3 interest thereon, subject to proof at trial;
                                         4          7.    An award of reasonable attorneys’ fees and costs pursuant to 29 U.S.C. §
                                         5 216 and/or other applicable laws;
                                         6          8.    An award of prejudgment interest to the extent liquidated damages are
                                         7 not awarded;
                                         8          9.    Leave to add additional plaintiffs by motion, the filing of written consent
                                         9 forms, or any other method approved by the Court; and
                                        10          10.   For such other and further relief, in law or equity, as this Court may deem
                                        11 appropriate and just.
1999 AVENUE OF THE STARS, SUITE 1100




                                        12          WHEREFORE, Plaintiff, on behalf of herself and the California Class and
    LOS ANGELES, CALIFORNIA 90067




                                        13 Subclasses, prays for judgment against Defendant as follows:
          CUSTIS LAW, P.C.




                                        14                                     Class Certification
                                        15          1.    That the Court determine that this action may be maintained as a class
                                        16 action under Rule 23(b)(1), (2) and (3) of the Federal Rules of Civil Procedure;
                                        17          2.    That Plaintiff be designated as the representative of the Rule 23
                                        18 California Class and Subclasses;
                                        19          3.    That Plaintiff’s Counsel be designated as Class Counsel.an order
                                        20 certifying the class(es) and subclass(es) as a class action;
                                        21                              On the Second Cause of Action
                                        22                            (Failure to Pay Minimum Wages)
                                        23          4.    For compensatory damages in the amount of all unpaid wages owed to
                                        24 the Plaintiff and other California Class members in an amount to be determined at
                                        25 trial;
                                        26          5.    For liquidated damages in the amount of unpaid minimum wages not paid
                                        27 to the Plaintiff and other California Class members pursuant to Labor Code Section
                                        28 1194.2;
                                                                                          -35-
                                                                     CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 37 of 42 Page ID #:37




                                         1        6.    For reasonable attorneys’ fees and costs pursuant to Labor Code Sections
                                         2 218.5 and 1194, and/or any other basis;
                                         3        7.    For prejudgment interest on any unpaid minimum wage compensation
                                         4 from the date such amounts were due, or as otherwise provided by law; and
                                         5        8.    For such other and further relief as the Court deems just and proper.
                                         6                            On the Third Cause of Action
                                         7                          (Failure To Pay Overtime Wages)
                                         8        9.    For unpaid overtime wages owed to the Plaintiff and other California
                                         9 Class members in an amount to be determined at trial;
                                        10        10.   For reasonable attorneys’ fees and costs pursuant to Labor Code Sections
                                        11 218.5 and 1194, and/or any other basis;
1999 AVENUE OF THE STARS, SUITE 1100




                                        12        11.   For prejudgment interest on any unpaid minimum wage compensation
    LOS ANGELES, CALIFORNIA 90067




                                        13 from the date such amounts were due, or as otherwise provided by law; and
          CUSTIS LAW, P.C.




                                        14        12.   For such other and further relief as the Court deems just and proper.
                                        15                           On the Fourth Cause of Action
                                        16                          (Failure To Provide Rest Periods)
                                        17        13.   For one (1) hour of pay at the regular rate of compensation for the
                                        18 Plaintiff and each class member for each workday that a required rest period was not
                                        19 provided;
                                        20        14.   For prejudgment interest on any unpaid rest period premium wages from
                                        21 the date such amounts were due, or as otherwise provided by law;
                                        22        15.   For reasonable attorneys’ fees and costs pursuant to California Code of
                                        23 Civil Procedure Section 1021.5, and/or as otherwise provided by law; and
                                        24        16.   For such other and further relief as the Court deems just and proper.
                                        25                            On the Fifth Cause of Action
                                        26                         (Failure To Provide Meal Periods)
                                        27        17.   For one (1) hour of pay at the regular rate of compensation for the
                                        28 Plaintiff and each class member for each workday that a required meal period was not
                                                                                     -36-
                                                                  CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 38 of 42 Page ID #:38




                                         1 provided;
                                         2        18.   For prejudgment interest on any unpaid meal period premium wages from
                                         3 the date such amounts were due, or as otherwise provided by law;
                                         4        19.   For reasonable attorneys’ fees and costs pursuant to California Code of
                                         5 Civil Procedure Section 1021.5, or as otherwise provided by law; and
                                         6        20.   For such other and further relief as the Court deems just and proper.
                                         7                            On the Sixth Cause of Action
                                         8                     (Failure to Reimburse Business Expenses)
                                         9        21.   For an award of unreimbursed business expenses incurred by the Plaintiff
                                        10 and other California Class members in an amount to be determined at trial;
                                        11        22.   For pre-judgment interest on the unreimbursed business expenses from
1999 AVENUE OF THE STARS, SUITE 1100




                                        12 the date such expenses were incurred by the Plaintiff and other California Class
    LOS ANGELES, CALIFORNIA 90067




                                        13 members pursuant to Labor Code Section 2802(b), or as otherwise provided by law;
          CUSTIS LAW, P.C.




                                        14        23.   For reasonable attorneys’ fees and costs pursuant to Labor Code Section
                                        15 2802(c) and/or as otherwise provided by law; and
                                        16        24.   For such other and further relief as the Court deems just and proper.
                                        17                           On the Seventh Cause of Action
                                        18                  (Failure to Provide Accurate Wage Statements)
                                        19        25.   For statutory penalties pursuant to Labor Code Section 226(e);
                                        20        26.   For injunctive relief pursuant to Labor Code Section 226(h);
                                        21        27.   For attorneys’ fees and costs pursuant to Labor Code Section 226(e)(1)
                                        22 and (h); or as otherwise provided by law; and
                                        23        28.   For such other and further relief as the Court deems just and proper.
                                        24                           On the Eighth Cause of Action
                                        25                (Failure to Timely Pay Wages During Employment)
                                        26        29.   For statutory penalties pursuant to Labor Code Section 210;
                                        27        30.   For reasonable attorneys’ fees and costs pursuant to California Code of
                                        28 Civil Procedure Section 1021.5, or as otherwise provided by law; and
                                                                                    -37-
                                                                  CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 39 of 42 Page ID #:39




                                         1         31.   For such other and further relief as the Court deems just and proper.
                                         2                             On the Ninth Cause of Action
                                         3                    (Failure to Timely Pay Wages at Termination)
                                         4         32.   For waiting time penalties pursuant to Labor Code Sections 201, 202 and
                                         5 203;
                                         6         33.   For prejudgment interest on any unpaid wages from the date such
                                         7 amounts were due, or as otherwise provided by law;
                                         8         34.   For reasonable attorneys' fees and costs pursuant to California Code of
                                         9 Civil Procedure Section 1021.5, or as otherwise provided by law; and
                                        10         35.   For such other and further relief as the Court deems just and proper.
                                        11
                                                                       On the Tenth Cause of Action
1999 AVENUE OF THE STARS, SUITE 1100




                                        12
    LOS ANGELES, CALIFORNIA 90067




                                                                  (Violations of Unfair Competition Law)
                                        13
                                                   36.   For an order requiring Defendant to provide restitution of all unpaid
          CUSTIS LAW, P.C.




                                        14
                                             wages and other monies wrongfully withheld and retained by Defendant from the
                                        15
                                             Plaintiff and other California Class members;
                                        16
                                                   37.   For an order entering a permanent injunction prohibiting Defendant from
                                        17
                                             engaging in the unlawful conduct in California complained of in this Complaint;
                                        18
                                                   38.   For prejudgment interest on all amounts claimed from the day that such
                                        19
                                             amounts were due;
                                        20
                                                   39.   For reasonable attorneys’ fees and costs pursuant to Code of Civil
                                        21
                                             Procedure Section 1021.5; and/or as otherwise provided by law; and
                                        22
                                                   40.   For such other and further relief as the Court deems just and proper.
                                        23
                                             //
                                        24
                                             //
                                        25
                                             //
                                        26
                                             //
                                        27
                                             //
                                        28
                                                                                     -38-
                                                                    CLASS AND COLLECTIVE ACTION COMPLAINT
                                       Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 40 of 42 Page ID #:40




                                         1                            DEMAND FOR JURY TRIAL
                                         2       Plaintiff demands trial by jury of all claims triable by jury.
                                         3                                            CUSTIS LAW, P.C.
                                         4
                                         5
                                         6 Dated: August 17, 2021                     By: /s/ Keith Custis
                                                                                         Keith Custis
                                         7                                               CUSTIS LAW, P.C.
                                         8                                               1999 Avenue of the Stars, Suite 1100
                                                                                         Los Angeles, California 90067
                                         9
                                                                                         Telephone: (213) 863-4276
                                        10                                               Facsimile: (213) 863-4277
                                        11
1999 AVENUE OF THE STARS, SUITE 1100




                                        12                                            Counsel for Plaintiff and the Proposed
    LOS ANGELES, CALIFORNIA 90067




                                                                                      Classes
                                        13
          CUSTIS LAW, P.C.




                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
                                                                                     -39-
                                                                   CLASS AND COLLECTIVE ACTION COMPLAINT
Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 41 of 42 Page ID #:41




                           Exhibit A
Case 5:21-cv-01387-JGB-KK Document 1 Filed 08/17/21 Page 42 of 42 Page ID #:42
